AO 2458 (Rev. 02/18)
1
                         Judgment ma Cnmmal Case
                         Sheet 1



                                          UNITED STATES DISTRICT COURT
                                          Eastern District of Pennsylvania
                                                          )
                 UNITED STATES OF AMERICA                 )     JUDGMENT IN A CRIMINAL CASE
                            v.                            )
                     ROBERT HARTLEY                       )
                                                                Case Number:         DPAE2:15CR000024-001
                                                          )
                                                          )     USM Number:          57450-066
                                                          )
                                                          )     Mark Cedrone1 ~s~
                                                                Defendant's Attorney
                                                          )
THE DEFENDANT:
    D pleaded guilty to count( s)

    D pleaded nolo contendere to count(s)
      which was accepted by the court.
    X was found guilty on count(s)        1 through 3 of the ~ndictment.
      after a plea of not guilty.

The defendant is adjudicated guilty of these offenses:

Title & Section                     Nature of Offense                                                       Offense Ended               Count
18:2119 and 2                       Attempted carjacking and aiding and abetting                               7/2014                    1
18:1951and2                         Attempted robbery and aiding and abetting.                                 7/2014                    2
18:924(c)(1XA) and 2                Using and carrying a firearm during in relation to a crime of              7/2014                    3
                                    violence and aiding and abetting.


       The defendant is sentenced as provided in pages 2 through                  6        of this judgment. The sentence is imposed pursuant to
the Sentencing Reform Act of 1984.
    C The defendant has been found not guilty on count(s)
C Count(s)                                                Dis       Dare dismissed on the motion of the United States.

         It is ordered that the defendant must notify the United States attorney for this district within 30 days of any change of name, residence,
or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid. If ordered to pay restitution,
the defenoant must notify the court and Umted States attorney of material changes in econoIIllc circumstances.

                                                                           D~ce~ber    3, 2018_
                                                                           Date of lmpos1t1on of Judgment




                                                                           MITCHELL S. GOI_,DBERG2 U.S.D.J.

                                                                           N•~ '"'Ti~~\~ \\1(
                                                                           Date
                                                                                        0
 AO 245B>{Rev 02/18) Judgment m Cnmmal Case
,.                   Sheet 2 - lmpnsonment

                                                                                                           Judgment - - Page ·-   2     of         6
 DEFENDANT:                   ROBERT HARTLEY
 CASE NCMBER:                 DPAE2:15CR000024-001

                                                              IMPRISONMENT

           The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a
 total term of:
 For Case No. 15-180-06, he is imprisoned for a term of 240 months on each of Counts 1, 24, 27~ 29; a term of 180 months on Count 25; a term of hfe on
 Count 22, all counts to be served concurrently, and terms of 300 months (25 years) on each of Counts 26, 28, and 30, to be served consecutively to each
 other and all other counts for a total sentence of life plus 75 years (900 months). For Case No. 15-024, he is imprisoned for a term of 150 months on
 Counts One and Two, all such terms to run concurrently, and a term of 120 months on Count Three to run consecutive to the terms imposed on Counts
 One and Two, for a total term of 270 months. Both dockets to run consecutively to each other for a total term of life plus 75 years plus 270 months.




      D The court makes the following recommendations to the Bureau of Prisons:




      X The defendant is remanded to the custody of the United States Marshal.

      D The defendant shall surrender to the United States Marshal for this district:
          D at                                     D a.m.        D p.m.         on

          D as notified by the United States Marshal.

      D The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:
          D before 2 p.m. on
          D as notified by the United States Marshal.
          D as notified by the Probation or Pretrial Services Office.


                                                                     RETURN
 I have executed this 1udgment as follows:




          Defendant delivered on                                                             to

 at                                                  , With a certified copy of this judgment.



                                                                                                        CJ',1TED STATES MARSHAL


                                                                             By
                                                                                                    DEPUTY C!'<lTFD STATF.S MARSHAL
AO 245B ,(Rev 02/18)             Judgment ma Cnmmal Case
                       Sheet 3 - Supervised Release
                                                                                                      Judgment   Page   3      of       6
DEFENDANT:                    ROBERT HARTLEY
CASE NUMBER:                  DPAE2: 15CR000024-001
                                                           SUPERVISED RELEASE
Upon release from imprisonment, you will be on supervised release for a term of:

Five years. This term consists of terms of three years on each of Counts One and Two of Case No. 15-024 and Counts 1, 24, 25, 27, 29 of
Case No. 15-180-06 and terms of five years on each of Count 3 of Case No. 15-024 and Counts 22, 26, 28, and 30 of Case No. 15-180-06,
all <>uch terms to run concurrently.




                                                     MANDATORY CONDITIONS
1.   You must not commit another federal, state or local crime.
2.   You must not unlawfully possess a controlled substance.
3.   You must refrain from any unlawful use of a controlled substance. You must submit to one drug test within 15 days of release from
     imprisonment and at least two periodic drug tests thereafter, as deternuned by the court.
             D The above drug testing condition is suspended, based on the court's determination that you
                 pose a low risk of future substance abuse. (check if applicable)
4.    D You must make restitution in accordance with 18 ll.S.C. §§ 3663 and 3663A or any other statute authorizmg a sentence of
         re<>titution. (<-heck if applicable)
5.    D You must cooperate in the collection of DNA as directed by the probation officer. (check if appltcableJ
6.    D You must comply with the requirements of the Sex Offender Registration and Notification Act (34 C.S.C. § 20901, et seq.) as
         directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in the location where you
         reside, work, are a student, or were convicted of a qualifying offense. (check tf applicable)
7.    D You must participate in an approved program for domestic violence. (check 1fappltcableJ

You must comply with tlle standard conditions that have been adopted by this court as well as with any other conditions on the attached
page.
AO    245~   (Rev 02/18)   Judgment ma Cnmmal Case
                           Sheet 3A - Supervised Release
                                                                                                Judgment-Page         4        of         6
DEFENDANT:                         ROBERT HARTLEY
CASE NUMBER:                       DPAE2:15CR000024-001

                                           STANDARD CONDITIONS OF SUPERVISION
As part of your supervised release, you must comply with the following standard conditions of supervision. These conditions are imposed
because they establish the basic expectations for your behavior while on supervision and identify the minimum tools needed by probation
officers to keep informed, report to the court about, and bnng about improvements in your conduct and condition.

1.     You must report to the probation office in the federal judicial district where you are authonzed to reside within 72 hours of your
       release from imprisonment, unless the probation officer instructs you to report to a different probation office or within a different time
       frame.
2.     After initially reporting to the probation office, you will receive instructions from the court or the probation officer about how and
       when you must report to the probation officer, and you must report to the probation officer as instructed.
3.     You must not knowingly leave the federal judicial district where you are authorized to reside without first gettmg pennission from the
       court or the probation officer.
4.     You must answer truthfully the questions asked by your probation officer.
5.     You must live at a place approved by the probation officer. If you plan to change where you live or anything about your living
       arrangements (such as the people you live with), you must notify the probation officer at least 10 days before the change. If notifying
       the probation officer in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72
       hours of becoming aware of a change or expected change.
6.     You must allow the probation officer to visit you at any time at your home or elsewhere, and you must pennit the probation officer to
       take any items prohibited by the conditions of your supervision that he or she observes in plain view.
7.     You must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer excuses you from
       doing so. If you do not have full-time employment you must try to find full-time employment, unless the probation officer excuses
       you from doing so. If you plan to change where you work or anything about your work (such as your position or your job
       responsibilities), you must notify the probation officer at least 10 days before the change. lf notifying the probation officer at least 10
       days in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72 hours of
       becoming aware of a change or expected change.
8.     You must not communicate or interact with someone you know is engaged in criminal activity. If you know someone has been
       convicted of a felony, you must not knowingly communicate or interact with that person without first getting the pennission of the
       probation officer.
9.     If you are arrested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours.
10.    You must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (i.e., anything that was
       designed, or was modified for, the specific purpose of causmg bodily injury or death to another person such as nunchakus or tasers).
11.    You must not act or make any agreement with a law enforcement agency to act as a confidential human source or informant without
       first getting the permission of the court.
12.    If the probation officer determines that you pose a risk to another person (including an organization), the probation officer may
       require you to notify the person about the nsk and you must comply with that instruction. The probation officer may contact the
       person and confirm that you have notified the person about the risk.
13.    You must follow the instructions of the probation officer related to the conditions of supervision.



U.S. Probation Office Use Only
A U.S. probation officer has instructed me on the conditions specified by the court and has provided me with a written copy of this
judgment containing these conditions. For further information regarding these conditions, see Overview of Probation and Supervised
Release Conditions, available at: www.uscourts.gov.


Defendant's Signature                                                                                      Date
AO 245BiRev 02/18)   Judgment ma Cnmmal Case
                     Sheet 5 Cnmmal Monetary Penalties
                                                                                                   Judgment   · Page     5      of       6
DEFENDANT:                       ROBERT HARTLEY
CASE NUMBER:                     DPAE2:15CR000024-001
                                           CRIMINAL MONETARY PENALTIES
     The defendant must pay the total criminal monetary penalties under the <;chedule of payments on Sheet 6.

                    Assessment                 .JVTA Assessment*              Fine                         Restitution
TOTALS            $ 300.00                  $ 0                              $ 0                       $                 38,515.00


 C The determination of restitution is deferred until               • An Amended Judgment zn a Criminal Case (AO 245CJ will be entered
     after such determination.

 D The defendant must make restitution (including community restitution) to the following payees in the amount hsted below.

     If the defendant makes a partial payment, each payee shall receive an approximately proportioned payment, unless specified otheTWise in
     the priority order or percentage payment column below. However, pursuant to 18 U.S.C. § 3664(1), all nonfederal victims must be patd
     before the Cnited States is paid.

Name of Payee                             Total Loss**                        Restitution Ordered                      Priority or Percentage

R.T.                                                 $3,515.00                               $3,515.00                                       100%
(Name and address
provided to the fiscal
department of this Court)
Pennsylvania Victims                                $35,000.00                              $35,000.00                                       100%
Compensation Assistance
Program
P.O. Box 1167
Harrisburg, Pa. 17108-1167




TOTALS                            $                                      $


D     Restitution amount ordered pursuant to plea agreement $

D     The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid in full before the
      fifteenth day after the date of the judgment, pursuant to 18 U.S.C. § 3612(f). All of the payment options on Sheet 6 may be subject
      to penalties for delinquency and default, pursuant to 18 C.S.C. § 3612(g).

D     The court determined that the defendant does not have the ability to pay interest and it is ordered that:

      D the interest requirement is waived for the         D fine     D restitution.
      D the interest requirement for the       D    fine    n    restitution is modified as follows:

*Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.
** Fmdings for the total amount oflosses are required under Chapters 109A, 110, 1 lOA, and 113A of Title 18 for offenses committed on or
after September 13, 1994, but before April 23, 1996.
AO 2458 (;Rev. 02/18)   Judgment ma Cnmmal Case
                        Sheet 6  Schedule of Payments

                                                                                                             Judgment    Page      6     of           6
 DEFENDANT:                   ROBERT HARTLEY
 CASE NUMBER:                 DPAE2: 15CR000024-001

                                                        SCHEDULE OF PAYMENTS

 Having assessed the defendant's ability to pay, payment of the total criminal monetary penalties is due as follows:

 A     x    Lump sum payment of $          38l815.00            due immediately, balance due

             D     not later than                                   , or
             D     in accordance with D       C,    D    D,     D    E, or      X   Fbelow; or

 B     D    Payment to begin immediately (may be combined with               DC,         D D,or       D F below); or

 C     0    Payment in equal                        (e.g., weekly, monthly, quarterly) installments of $                         over a period of
                            (e.g., months or years), to commence                    (e.g., 30 or 60 days) after the date of this judgment; or

 D     0     Payment in equal                         (e.g., weekly, monthly, quarterly) installments of $                         over a period of
                            (e.g., months or years), to commence                        (e.g, 30 or 60 days) after release from imprisonment to a
            term of supervision; or

 E     O Payment during the term of supervised release will commence within                      (e.g., 30 or 60 days) after release from
             imprisonment. The court will set the payment plan based on an assessment of the defendant's ability to pay at that time; or

 F     X     Special instructions regarding the payment of criminal monetary penalties:
            $300.00 special assessment is due immediately.
            $38,515.00 restitution is due immediately. It is recommended that the Defendant participate in the Bureau of Prisons Inmate
            Financial Responsibility Program and provide a minimum pa~ent of $25.00 per quarter towards amounts due. In the event the
            entire amounts due are not paid prior to the commencement of supervision, the Defendant shall satisfy the amount due in monthly
            installments of not less than $50.00, to commence 30 days after release from confinement.


 C nless the court has expressly ordered otherwise, if this judgment imposes imprisonment, payment of criminal monetary penalties is due during
 the period of imprisonment. All criminal monetary penall:ies, except those payments made through the Federal Bureau of Prisons' Inmate
 Financial Responsibility Program, are made to the clerk of the court.

 The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.

       Joint and Several




       Defendant and Co-Defendant Names and Case Numbers (including defendant number), Total Amount, Joint and Several Amount,
       and corresponding payee, if appropriate.




       The defendant shall pay the cost of prosecution.

 0     The defendant shall pay the following court cost(s):

       The defendant shall forfeit the defendant's interest in the following property to the United States:

 Payments shall be applied in the following order: ( 1) assessment, (2) restitution principal, (3) restitution interest, (4)
 fine principal, (5) fine interest, (6) community restitution, (7) JVTA assessment, (8) penalties, and (9) costs,
 including cost o( prosecution and court costs.
